 BROADCAST EMPLOYEESNABET LOCAL 11 (NATIONAL BROADCASTING)Local11,National Association of Broadcast Em-ployees and Technicians,AFL-CIOandNation-alBroadcasting Company,Inc. andLocal 23,International Alliance of Theatrical Stage Em-ployees,AFL-CIO. Case 1-CD-78230 March 1987DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERS BABSON, STEPHENS, ANDCRACRAFrThe charge in this Section 10(k) proceeding wasfiled 3 June 1986 by the National BroadcastingCompany, Inc. (the Employer or NBC) allegingthat ]Local 11, National Association of BroadcastEmployees and Technicians, AFL-CIO (Local 11)violated Section 8(b)(4)(D) of the National LaborRelationsAct by engaging in proscribed activitywith an object of forcing the Employer to assigncertain work to employees it represents rather thanto employees represented by Local 23, Internation-alAlliance of Theatrical Stage Employees, AFL-CIO (IATSE). The hearing was held 13 November1986 before Hearing Officer John T. Downs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I.JURISDICTIONNBC, a Delaware corporation, owns a radio sta-tion in Boston, Massachusetts, where it annuallyhas gross revenuesin excessof $100,000 and makespurchases in excess of $50,000 directly across statelines.The parties stipulated, and we fmd, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatboth Local 11 and the IATSE are labor organiza-tionswithin the meaning of Section 2(5) of theAct.II.THE DISPUTEA. Background and Factsof DisputeThe Employer has a collective-bargaining agree-ment with Local 11 whose members travel withNBC-owned and leased equipment for remotebroadcasts.NBC contracted with boxing promoterDaveDuma to televise a boxing match from theProvidenceCivicCenter on 18 May 1986. NBC'sdirector of staff labor relations David Heiser testi-fied that on 7 May 1986 he received a copy of acollective-bargaining agreement between the Provi-417deuce Civic Center Authority (PCC) and IATSE.He testified that Ernie De Rosa, NBC's technicalmanager of sports, obtained the contract at Heiser'srequest after De Rosa told him there might be aproblem concerning who should perform the load-ing and unloading of NBC's technical equipment.According to unsworn statements on the record byLocal 11's counsel, on 8 May 1986 Heiser receiveda phone call from PCC representative RobertCasey, who insisted that, pursuant to PCC's con-tract with IATSE, the work of loading and unload-ing NBC-owned technical equipment used for theboxing match must be given to IATSE. Local 11and the Employer stipulated that some time around8May 1986 Local 11BusinessRepresentative JohnClark contacted Heiser and threatened to withholdall services if his members did not load and unloadthe equipment. De Rosa testified that the work wasassigned to and performed by members of Local 11on 18 May 1986.B.Work in DisputeThe work in dispute is the loading and unloadingof NBC-owned and leased technical equipment andNBC-owned lighting equipment for televisedevents at the Providence Civic Center.C. Contentions of the PartiesNBC and Local 11 claim that whenever NBC ispresent at the Providence Civic Center the work indispute should be awarded to employees represent-ed by Local 11 based on their collective-bargainingagreement, the skills and experience of employeesLocal 11 represents, industry practice, efficiency ofoperation, employer preference, and Board prece-dent. Neither NBC nor Local 11 filed a brief. PCCand IATSE did not appear at the hearing, nor didthey file briefs.D. Applicability of the StatuteWe find that the record in this case is insufficienttoestablisha jurisdictionaldisputecognizableunder Section 10(k) of the Act.There is little or no evidence that NBC is facedwith two or more competing employee groupsclaiming the work disputed above. No evidencewas adduced at the hearing that IATSE contactedNBC or PCC about the work. Neither partypresent at the hearing alluded to this omission orlack of evidence concerning two employee groupclaims.At most, the parties have shown that NBCobtained a copy of a PCC-IATSE contract thatpurports to cover the work in dispute, and that anNBC representative speculated there might be a283 NLRB No. 70 418DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDproblem about what employees should perform thefaced with competing employee group claims. Wework.'further conclude that thereisnojurisdictional dis-Accordingly,we conclude there is insufficientpute within the meaning of Sections 8(b)(4)(D) andevidence to support a finding that the Employer is10(k) of the Act. We shall therefore quash thenotice of hearing.iFurther,even if we were to consider as evidencethe unworn repre-ORDERsentation`of counsel forLocall i regarding the Heiser-Casey phone con-versation, we wouldstillfind the record insufficient to support a fordingThe notice of hearing is quashed.that the Employer is faced with competingemployeegroup claims.